DETAILED ACTION
                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Response to Amendment
Claims 1, 12, and 14-19 have been amended; and claims 1-20 are currently pending. 

                                               Priority
		Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2006/0267040 A1, hereinafter “Baek”) in view of Kawano et al. (US 2014/0203305 A1, hereinafter “Kawano”), Hayashi (US2008/0298063 A1, hereinafter “Hayashi”), UKAWA (US 2014/0291716 A1, hereinafter “UKAWA”), and Miyamoto et al. (USPN 9502623 B1, hereinafter “Miyamoto”).

In regards to claim 1, Baek discloses (Fig. 2) a light emitting device comprising: a base comprising:
a first lead (51), a second lead (52), and
a supporting member (bottom portion of 10) that supports the first lead and the second lead, and electrically isolates the first lead (51) from the second lead (52);
a light emitting element (30) mounted on an upper surface of the first lead (51); 
a protection element (40) mounted on an upper surface of the second lead (52), the protection element (40) comprising a first terminal electrode and a second terminal electrode;
a wire (60) including a first end and a second end, wherein the first end is connected to the upper surface of the first lead (51), and the second end is connected to the first terminal electrode of the protection element (40);


a resin frame (10) located on an upper surface of the base (bottom portion of 10), wherein the resin frame (10) surrounds the light emitting element (30) and the first end of the wire (60);
a first resin member (20) surrounded by the resin frame (10) and covering the light emitting element (30) and the first end of the wire (60); and
wherein the resin frame (10) is formed across the first lead (51), the supporting member (bottom portion of 10) and the second lead (52). 


Kawano while disclosing a light emitting device teaches (Fig. 10) that a resin frame (20) covers at least part of the protection element (12); and  a second resin member (32) covering the resin frame (20) and the first resin member (31).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made	to incorporate the resin frame enclosing the protection element and, the first and second resin because this would help make it possible to emit high quality light with color non-uniformity suppressed.  
	
	Baek as modified by Kawano fails to explicitly teach that a lower surface of the first lead, a lower surface of the second lead, and a lower surface of the supporting member are coplanar. 

	Hayashi while disclosing a light emitting device teaches (See, for example, annotated and attached Fig. 3 below) a lower surface of the first lead (5b1), a lower surface of the second lead (5b2), and a lower surface of the supporting member (3b) are coplanar. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baek by Hayashi because this would help produce light emitting device that has excellent heat resistance, light resistance and heat dissipation characteristics. This would help prevent the heat generated by the light emitting device from being unevenly stored and improve the reliability of the device. 

	Baek as modified above fails to explicitly teach that a supporting member that supports the first lead and the second lead, and includes a portion that is located between the first lead and the second lead so as to electrically isolate the first lead from the second lead. 
	UKAWA while disclosing a light emitting device teaches (See, for example, Figs. 1A, 1B) a supporting member (13) that supports the first lead (11) and the second lead (12), and includes a portion that is located between the first lead (11) and the second lead (12) so as to electrically isolate the first lead from the second lead.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baek further with UKAWA because the resin frame can be formed after mounting a light emitting element on the lead frame, which can facilitate a design change of the planar dimension, the height, and the width of the light emitting portion, as result of this, light emitting devices of high productivity can be provided. 
	
	Baek as modified above further fails
	in a cross-sectional view taken along the wire, the resin frame includes, 
	in a direction from an inner periphery of the resin frame to an outer periphery of the resin frame; 
		a first portion that covers a portion of the first lead, 
		a second portion that covers the portion of the supporting member that is located between the first lead and the second lead, and 


	Miyamoto while disclosing light emitting device teaches (See, for example, Fig. 9) in a cross-sectional view taken along the wire, the resin frame includes, 
	in a direction from an inner periphery of the resin frame to an outer periphery of the resin frame; 
		a first portion that covers a portion of the first lead (48) , 
		a second portion that covers the portion of the supporting member (56) that is located between the first lead (48) and the second lead (50), and 
		a third portion that covers a portion of the second lead (50) and at least a portion of the protection element (18). 
	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Baek by Miyamoto because the device effectively utilizes space in an opening for expanding a design of the device with improving light-emitting efficiency of the device, thus reducing amount of light that is incident from one of a light emitting element and an additional light emitting element to other of the light emitting element and additional light emitting element. 




providing a base comprising: 
a first lead (51), 
a second lead (52), and
a supporting member (10) that supports the first lead (51) and the second lead (52), and electrically isolates the first lead (51) from the second lead (52);
mounting a light emitting element (30) on an upper surface of the first lead (51);
mounting a protection element (40) on an upper surface of the second lead (52), the protection element (40) comprising a first terminal electrode and a second terminal electrode;
connecting the protection element (40) and the upper surface of the first lead (51) via a wire (60) so as to connect a first end of the wire to the upper surface of the first lead (60), and to connect a second end of the wire to the first terminal electrode of the protection element (40), 
disposing a resin frame (10) to surround the light emitting element (30) and the first end of the wire while being apart from the light emitting element (30) and the first end of the wire (60) such that the resin frame (10) is formed across the first lead (51), the supporting member (bottom portion of 10) and the second lead (52), 
disposing a first resin member (20) to cover the light emitting element (30) and the first end of the wire (60). 

Baek fails to explicitly teach that disposing a second resin member to cover the resin frame and the first resin member. 

(32) to cover the resin frame (20) and the first resin member (31).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made	to incorporate the resin frame enclosing the protection element and, the first and second resin because this would help make it possible to emit high quality light with color non-uniformity suppressed.  

	Baek as modified by Kawano fails to explicitly teach that a lower surface of the first lead, a lower surface of the second lead, and a lower surface of the supporting member are coplanar. 

	Hayashi while disclosing a light emitting device teaches (See, for example, annotated and attached Fig. 3 below) a lower surface of the first lead (5b1), a lower surface of the second lead (5b2), and a lower surface of the supporting member (3b) are coplanar. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baek by Hayashi because this would help produce light emitting device that has excellent heat resistance, light resistance and heat dissipation characteristics. This would help prevent the heat generated by the light emitting device from being unevenly stored and improve the reliability of the device. 

	Baek as modified above fails further fails to explicitly teach that a supporting member that supports the first lead and the second lead, and includes a portion that is located between the first lead and the second lead so as to electrically isolate the first lead from the second lead.(13) that supports the first lead (11) and the second lead (12), and includes a portion that is located between the first lead (11) and the second lead (12) so as to electrically isolate the first lead from the second lead. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baek with UKAWA because the resin frame can be formed after mounting a light emitting element on the lead frame, which can facilitate a design change of the planar dimension, the height, and the width of the light emitting portion, as result of this, light emitting devices of high productivity can be provided. 

	Baek as modified above further fails
	in a cross-sectional view taken along the wire, the resin frame includes, 
	in a direction from an inner periphery of the resin frame to an outer periphery of the resin frame; 
		a first portion that covers a portion of the first lead, 
		a second portion that covers the portion of the supporting member that is located between the first lead and the second lead, and 
		a third portion that covers a portion of the second lead and at least a portion of the protection element. 

	Miyamoto while disclosing light emitting device teaches (See, for example, Fig. 9) in a cross-sectional view taken along the wire, the resin frame includes, 

		a first portion that covers a portion of the first lead (48) , 
		a second portion that covers the portion of the supporting member (56) that is located between the first lead (48) and the second lead (50), and 
		a third portion that covers a portion of the second lead (50) and at least a portion of the protection element (18). 
	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Baek by Miyamoto because the device effectively utilizes space in an opening for expanding a design of the device with improving light-emitting efficiency of the device, thus reducing amount of light that is incident from one of a light emitting element and an additional light emitting element to other of the light emitting element and additional light emitting element. 



    PNG
    media_image1.png
    417
    617
    media_image1.png
    Greyscale

silicone, dimethyl silicon … see Pars [0049], [0053], [0061], [0062], [0069], Kawano) but fails to explicitly teach a hardness of the resin frame is greater than a hardness of the first resin member and a hardness of the second resin member.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the resin frame harder than the first and second resins, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 6, Baek as modified above discloses (Fig. 2, Baek and Fig. 10, Kawano) the second end of the wire is embedded (the electrode terminals of the protection element 12 are enclosed by the resin frame 20, Kawano) in the resin frame (20, Kawano).

In regards to claim 7, Baek as modified above (Fig. 2, Baek) the upper surface of the first lead (51), the upper surface of the second lead (52), and an upper surface of the supporting member (10) are substantially flush with one another.

In regards to claim 8, Baek as modified above discloses (Fig. 2, Baek) the first lead (51) has a lateral surface extending between the upper surface and a lower surface of the first lead (51). 

Baek as modified above fails to explicitly show that the lateral surface has a protrusion.



	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate protrusion because it is well known in the art to have a protrusion or an even surface to help lock the supporting or insulating member securely. 
In regards to claims 9 and 11, Baek as modified above discloses the resin frame,  the first resin member and the second resin member each contain dimethyl silicone resin or silicone (see for example, Pars [0049], [0053], [0061], [0062], [0069], Kawano).
However, Baek as modified above fails to explicitly teach that the resin frame contains phenyl silcone resin; and a hardness of the second resin member is higher than the hardness of the first resin member.  
However, in regards to the hardness of the second resin being higher than the first resin member, it is well known in the art to have a resin less harder contouring around the electronic device for the purpose of suppressing void formation.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the resin frame contain phenyl silicone resin and the hardness of the second resin being higher than the first resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it is well known in the art to have a resin less harder contouring around the electronic device for the purpose of suppressing void formation. 

In regards to claim 10, Baek discloses (Fig. 2) the upper surface of the base positioned inside the resin frame (10) is formed by the upper surface of the first lead (51).

In regards to claim 13, Baek as modified above discloses (Fig. 2, Baek) in the step of connecting the protection element (40) and the upper surface of the first lead via the wire (60), the first end of the wire (60) is connected to the upper surface of the first lead (51), and thereafter the second end of the wire is connected to the first terminal electrode of the protection element (40).

In regards to claims 14 and 17, Baek as modified above discloses (See, for example, UKAWA, Fig. 1A) in a plan view, the resin frame (3) extends along and over the portion of the supporting member (13) that is located between the first lead (11) and the second lead (12). 

In regards to claims 15 and 18, Baek as modified above discloses (See, for example, UKAWA, Figs. 1A and 1B) in a plan view, the resin frame (3) covers substantially an entirety of the portion of the supporting member (13) that is located between the first lead (11) and the second lead (12). 

In regards to claims 16 and 19, Baek as modified above discloses (See, for example, UKAWA, Figs. 1A and 1B) a lower surface of the first lead (11), a lower surface of the second lead (12), and a lower surface of the supporting member (13) are coplanar. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kwano, Hayashi, UKAWA and Miyamoto as applied to claim 1, and further in view of  Keisling (USPN 3623649, hereinafter “Keisling”).

In regards to claims 3 and 4, the combined teachings of Baek and Kwano fail to disclose that the first end of the wire has a ball shape, and a diameter of the ball shape is greater than a diameter of the wire; and a width of the second end of the wire is smaller than a diameter of the wire at another portion of the wire, and the second end of the wire is connected to the first terminal electrode via a bump that is located on the terminal electrode.

However, Keisling at Fig. 8, discloses that the first end of the wire has a ball shape, and a diameter of the ball shape (end of the wire 44) is greater than a diameter of the wire (44); and a width of the second end of the wire (50) is smaller than a diameter of the wire at another portion of the wire (44), and the second end of the wire is connected to the first terminal electrode via a bump (38) that is located on the terminal electrode.

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Baek and Kwano, as disclosed by Keisling, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

                                              Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed over the prior art of record. 

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claim 20, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that part of the protection element being covered by the resin frame, and part of the protection element outside the resin frame being covered by the second resin member. 


                                                  Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

                                               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893